DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to Claim 4, it states the limitation of a “full range of motion for vocalizations” and it is unclear what the exact metes and bounds of this limitation are.
In regard to Claims 6 and 12, it states the limitation of a “natural language” and it is unclear what the exact metes and bounds of this limitation are.
In regard to Claim 10, it states the limitation of a “does not restrict a freedom of movement” and it is unclear what the exact metes and bounds of this limitation are.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20180193582 A1 by Pedro et al (“Pedro”).
In regard to Claim 1, Pedro discloses a voice therapy device, comprising:
a voice therapy mask configured to provide a seal around a user’s mouth and nose, the voice therapy mask having an opening, the voice therapy mask allowing said user’s mouth to open; and
(see, e.g., F26 and p121 and 119);
an adjustable positive end-expiratory pressure (PEEP) valve connected to the voice therapy mask at the opening, the PEEP valve being configured to retain an impedance level in a body of the voice therapy mask
(see, e.g., F26, p118 and 121).
In regard to Claim 2, Pedro discloses these limitations.  See, e.g., p1.
In regard to Claims 3-4, Pedro discloses these limitations.  See, e.g., F26.

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20030140925 A1 by Sapienza et al (“Sapienza”), in view of Pedro.
In regard to Claim 5, Sapienza teaches a method for speech therapy, comprising:
applying a voice therapy [mouthpiece within] a user’s face, the voice therapy [mouthpiece inserted into] said user’s mouth […];
(see, e.g., p38);
setting a positive end-expiratory pressure (PEEP) valve to an impedance level;
(see, e.g., p39);
sealing the voice therapy [mouthpiece within] said user’s face to form a seal capable of withstanding at least the impedance level; and
	(see, e.g., p34 in regard to “breathes out through a valve”);
while the voice therapy [mouthpiece] is sealed [within] said user’s face, performing a therapy protocol
(see, e.g., p16 and 39-43).

Furthermore, to the extent that Sapienza may fail to specifically teach all of the remaining claimed limitations, however, in an analogous reference Pedro teaches
applying a voice therapy mask to a user’s face, the voice therapy mask covering
said user’s mouth and nose;
	(see, e.g., F26 and p120);
setting a positive end-expiratory pressure (PEEP) valve to an impedance level;
(see, e.g., p120);
sealing the voice therapy mask against said user’s face to form a seal capable of withstanding at least the impedance level; and
	(see, e.g., p120);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed a mask with a PEEP valve instead of a mouthpiece with a PEEP valve for voice therapy, in order to lower the cost of the device by using the more common mask than the specialty mouthpiece.
In regard to Claim 7, Sapienza teaches these limitations.  See, e.g., p39.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sapienza, in view of Pedro, in view of PGPUB US 20180050169 A1 by Denizoglu (“Denizoglu”).
In regard to Claim 6, Denizoglu teaches employing a voice therapy mask (see, e.g., F4) to perform various different vocalizations (see, e.g., p27-36)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the vocalizations taught by Denizoglu in combination with the device taught by the combination of the otherwise cited prior art, in order to more effectively train the subject’s voice.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sapienza, in view of Pedro, in view of Kate, "How to Water your Voice", 7/10/2017, URL https://www.vocalimpact.net/2017/07/10/how-to-water-your-voice/, retrieved from the internet on 7/26/22 (“Kate”).
In regard to Claim 8, Kate teaches the importance of drinking water before singing (see, e.g. p1)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the hydration protocol taught by Kate in combination with the device taught by the combination of the otherwise cited prior art, in order to more effectively train the subject’s voice and avoid injury.

Claims 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sapienza, in view of Pedro, in view of Denizoglu.
In regard to Claims 9-10, see rejections of Claims 5 and 6.
In regard to Claim 11, Denizoglu teaches employing high pitches (see, e.g., p29) as well as teaches employing vowels as part of vocal exercises (see, e.g., p24)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed vowels at high pitches in combination with the device taught by the combination of the otherwise cited prior art, in order to more effectively train the subject’s voice.
In regard to Claims 12-13, Denizoglu teaches these limitations.  See, e.g., p29.
In regard to Claim 14, Denizoglu teaches these limitations.  See, e.g., p36.

In regard to Claims 15-16, Denizoglu teaches employing natural language as part of therapy (see, e.g., p42-44) as well as teaches therapy exercises lasting 3-5 minutes (p46)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the claimed exercise in combination with the device taught by the combination of the otherwise cited prior art, in order to more effectively train the subject’s voice.
In regard to Claim 17, Denizoglu teaches these limitations.  See, e.g., p46.
In regard to Claim 19, Sapienza teaches these limitations.  See, e.g., p39.
In regard to Claim 20, Sapienza teaches these limitations.  See, e.g., p43.




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sapienza, in view of Pedro, in view of Denizoglu, in view of Kate.
In regard to Claim 18, see rejection of Claim 8.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715